 Exhibit 10.3

 

ONDAS HOLDINGS INC.

 

June 3, 2020

 

Mr. Stewart Kantor

 

Re: Amended and Restated Employment Agreement

 

Dear Mr. Kantor:

 

This letter agreement (the “Letter Agreement”), on behalf of Ondas Holdings
Inc., a Nevada corporation (the “Company”) to the undersigned individual (the
“Executive” or “Employee”) constitutes an Amended and Restated Employment
Agreement of that certain Employment Agreement dated September 28, 2018. This
Amended and Restated Employment Agreement shall be effective on June 3, 2020
(the “Effective Date”) pursuant to the terms set forth below:

 

1. Position. The Executive shall serve as the Company’s Chief Financial Officer
(CFO), Treasurer and Secretary. The Executive’s responsibilities shall be
determined by board of directors of the Company. The Executive shall devote his
full time, attention and ability to the business of the Company, shall well and
faithfully serve the Company, and shall use his best efforts to promote the
interests of the Company. His duties shall include all those duties customarily
performed by the CFO, Treasurer and Secretary. The Executive understands that
his duties may involve significant travel from his place of employment (both
within and outside the country in which that place is located), and he agrees to
travel as reasonably required in order to fulfill his duties.

 

The Executive agrees that he shall not accept any other appointments to the
board of directors of any other entity without first obtaining the written
approval of Company, which approval shall not be unreasonably withheld.

 

2. Compensation In connection with Executive’s employment, the Company will pay
the following salary and other compensation:

 

(a) Salary. Executive will be paid a base salary at the annual rate of
$200,000.00 (“Base Salary”), payable in accordance with the Company’s standard
payroll practices.

 

(b) Other Compensation. Executive will be eligible to participate in the benefit
plans established for Company employees, including group life, health, and
dental coverage (“Plan Benefits”); in each case to the same extent and in the
same manner as other similarly situated executives.

 

(c) Right to Change Plans. Nothing in this letter will be construed to limit,
condition or otherwise encumber the Company’s right to amend, discontinue,
substitute, or maintain any Plan Benefits or perquisite.

 

(d) Vacation/Paid Holidays. Executive shall accrue paid vacation at the rate of
21 days for each calendar year, subject to the terms of the Company’s vacation
policy. Executive shall be compensated at the usual rate of base compensation
for any vacation days and shall also be entitled to paid Company Holidays as
generally observed by the Company. Company Holidays are currently defined as New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, the day
after Thanksgiving Day, and Christmas Day. In addition to Company Holidays, two
floating holidays are granted each year; one of which is Company-designated, and
the second of which is by choice of the Executive.

 



 

 

 

All payments in this Section 2 shall be subject to all required federal, state,
and local withholding taxes.

 

3. Expense Reimbursement. Executive shall be entitled to reimbursement for
ordinary, necessary, and reasonable out-of-pocket trade or business expenses
incurred in connection with performance of duties under this Letter Agreement.
The reimbursement of all such expenses shall be made upon presentation of
evidence reasonably satisfactory to the Company of the amounts and nature of
such expenses and shall be subject to the reasonable approval of the Company’s
executive officers or Board of Directors.

 

4. Additional Agreements; Non-compete; Non-solicitation. Executive is expected
to abide by Company rules and regulations, including its social media policy (as
set forth in the employee handbook) and its Insider Trading Policy, which are in
force at the execution of this Letter Agreement and which may be revised by the
Company from time to time Executive will also be expected to sign and comply
with the Employment, Non-competition, Confidential Information and Intellectual
Property Assignment Agreement attached as Exhibit B, which requires, among other
things, the assignment of rights to any intellectual property made during
Executive’s association with the Company, and non-disclosure of proprietary
information.

 

5. At-Will Employment. Executive’s employment with the Company will be “at
will,” meaning that both the Executive and the Company will be entitled to
terminate Executive’s employment at any time and for any reason, with or without
cause. Although Executive’s job duties, title, compensation and benefits, as
well as the Company’s human resources policies and procedures, may change from
time to time, the “at will” nature of Executive’s employment may only be changed
in an expressed written agreement signed by Executive and a duly authorized
officer of the Company.

 

(a) Termination for Cause. The Company may terminate Executive’s employment at
any time for Cause. As used herein, “Cause” is defined to mean (I) if Executive
has been convicted of, or has pleaded guilty or nolo contendere to, any felony
or a crime involving moral turpitude; (II) if Executive has engaged in willful
misconduct or materially failed or refused to perform the duties reasonably
assigned, or has performed such duties with evidenced gross negligence, or has
breached any terms or conditions of Executive’s agreements with the Company,
and, following ten (10) days’ written notice of such conduct, failed to cure it;
or (III) if Executive has committed any fraud, embezzlement, misappropriation of
funds, breach of fiduciary duty, or other act of dishonesty against the Company.
Upon termination for Cause, the Company will pay Executive’s (i) Base Salary
accrued through the date of termination, (ii) accrued and unused vacation
through the date of termination, (iii) any unreimbursed business expenses
incurred through the date of termination (and otherwise payable in accordance
with the Company’s expense reimbursement policy), and (iv) all benefits accrued
and vested through the date of termination pursuant to the Company’s Plan
Benefits in which Executive then participated (the “Accrued Obligations”) up to
the date of the notice of termination, which date shall be for all purposes of
this Letter Agreement the date of termination of Executive’s employment. The
Company will not have any other compensation obligations to Executive.

 

(b) Termination other than Death or Cause. The Company may terminate Executive’s
employment for any reason not described in Section 5(a), including Disability,
at any time by giving written notice thereof, and the date on which Executive
received such notice will be Executive’s date of termination. Upon such a
termination, the Company will provide Executive with the compensation described
in Section 6.

 



2

 

 

“Disability” means an injury, or physical or mental illness or incapacity of
such character as to substantially disable Executive from performing Executive’s
duties hereunder for a period of more than six (6) months in the aggregate
during any twelve (12) month period; provided, however, to the extent any
payment pursuant to this Letter Agreement is subject to Section 409A (as defined
in Section 13), a Disability shall be deemed to occur only if the Executive is
considered “disabled” pursuant to Section 409A.

 

(c) Constructive Termination. Executive may terminate Executive’s employment for
Constructive Termination (as defined below) by giving the Company written notice
thereof thirty (30) days in advance of such effective date, which effective date
shall be the date of termination; provided, however, in the event Executive
fails to give such notice within ninety (90) days after the occurrence of an
event constituting Constructive Termination, Executive will be deemed to have
waived Executive’s right to terminate employment for Constructive Termination.
Upon such a termination, the Company will provide Executive with the
compensation described in Section 6. Absent Executive’s expressed agreement to
the contrary, the term “Constructive Termination” means:

 

(i) a material reduction in Executive’s Base Salary;

(ii) a failure of a successor of the Company to assume the obligations of this
Letter Agreement;

(iii) a material breach by the Company of this Letter Agreement;

 

provided that, in each such case, the Company has thirty (30) days following
receipt of such written notice from Executive to cure. The Executive shall not
be deemed to have terminated this Letter Agreement for Constructive Termination
if the Executive terminates this Letter Agreement later than six months
following the initial existence of the above referenced event or condition which
is the basis for such termination. For purposes of this Section, an isolated,
immaterial, and inadvertent action not taken in bad faith by the Company that is
remedied by the Company promptly after receipt of written notice thereof given
by Executive will not be considered Constructive Termination.

 

(d) Voluntary Termination. Executive may terminate his employment at any time
for a reason other than Constructive Termination, and the effective date of
termination will be the date on which such notice is received by the Company.
The Company will pay Executive the Accrued Obligations through the date of
termination. The Company will have no other obligations to Executive.

 

(e) Board. The termination of Executive’s employment hereunder for any reason
shall automatically be deemed as Executive’s resignation from the Board of
Directors of the Company and any affiliates without any further action, except
when the Board shall, in writing, request a continuation of duty as a Director
in its sole discretion.

 

6. Severance Compensation. Notwithstanding the above if (i) Executive is
terminated by the Company without Cause, (ii) Executive terminates Executive’s
employment due to Constructive Termination, or (iii) Executive’s employment
terminates as a result of his Disability, the Company will provide Executive the
following compensation:

 

(a) The Company will pay Executive (i) the Accrued Obligations through the date
of termination, and (ii) Executive’s continued Base Salary and Plan Benefits on
a monthly basis for a period of twelve (12) months, following the date of
termination. If Executive is eligible to receive disability payments pursuant to
a disability insurance policy paid for by the Company, Executive shall assign
such benefits to the Company for all periods as to which Executive is receiving
payment under this Letter Agreement.

 



3

 

 

(b) The provision of the foregoing severance is conditioned upon Executive’s
continued compliance with the terms of this Letter Agreement and Executive
executing, delivering to the Company and not revoking a signed general release
and non-disparagement agreement (the “Waiver and Release of Claims” in the form
attached hereto as Exhibit A) within sixty (60) days following his termination
of employment. Notwithstanding anything to the contrary in this Letter
Agreement, if the above sixty (60) day release period straddles two (2) calendar
years, no severance benefits shall be paid to the Executive until the second
calendar year (with any missed severance payments being paid to the Executive on
the first payroll date occurring in the second calendar year).

 

7. Termination by Virtue of Death. In the event of Executive’s death while
employed pursuant to this Letter Agreement, all obligations of the parties
hereunder shall terminate immediately, and the Company shall, pursuant to the
Company’s standard payroll policies, pay to Executive’s legal representatives
the Accrued Obligations and any vested benefits that Executive or Executives
estate, may be entitled to receive under any Company policy or Plan Benefits. .

 

8. Outside Activities During Employment; No Conflicting Obligations. In addition
to any obligations contained in the Letter Employment, Non-competition,
Confidential Information and Intellectual Property Assignment Agreement attached
as Exhibit B so long as Executive renders services to the Company, Executive
will not assist any person or organization in competing with the Company, or in
preparing to compete with the Company. Executive represents and warrants that
Executive is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with Executive’s obligations under this Letter
Agreement. Executive represents and warrants that Executive will not use or
disclose, in connection with Executive’s employment with the Company, any trade
secrets or other proprietary information or intellectual property in which
Executive or any other person has any right, title or interest and that
Executive’s employment will not infringe or violate the rights of any other
person. Executive represents and warrants to the Company that Executive has
returned all property and confidential information belonging to any prior
employer.

 

9. Withholding Taxes. All forms of compensation referred to in this Letter
Agreement are subject to reduction to reflect applicable withholding and payroll
taxes.

 

10. Entire Agreement. This Letter Agreement and the agreements referred to in
this Letter Agreement contain all of the terms of Executive’s employment with
the Company and supersede any prior understandings or agreements, whether oral
or written, between Executive and the Company.

 

11. Amendment. This Letter Agreement may not be amended or modified except by an
expressed written agreement signed by Executive and a duly authorized officer of
the Company.

 

12. Dispute Resolution; Governing Law.

 

(a) This Letter Agreement shall be construed and enforced in accordance with the
internal laws of the State of Nevada applicable to contracts wholly executed and
performed therein without regard to any conflicts of laws rules.

 



4

 

 

(b) If any dispute (“Dispute”) between the Executive and the Company (each a
“Party” and collectively, the “Parties”) arising under this Letter Agreement
cannot reasonably be resolved by the Parties through mutual negotiation, the
Parties hereto agree that the claim or dispute including the arbitrability of
the Letter Agreement will be submitted to and decided by binding arbitration
under the Commercial Rules of the American Arbitration Association, except to
the extent that the Commercial Rules conflict with this provision, in which
event, this Letter Agreement shall control. This arbitration provision shall not
limit the right of either Party prior to or during any such Dispute to seek,
use, and employ ancillary, or preliminary rights and/or remedies, judicial or
otherwise, for the purpose of maintaining the status quo until such time as the
arbitration award is rendered or the Dispute is otherwise resolved. Within ten
(10) calendar days of service of a Demand for Arbitration, the Parties shall
agree upon a sole arbitrator, or if a sole arbitrator cannot be agreed upon
within ten (10) calendar days, then either Party may apply to any judge in any
court of competent jurisdiction in the city of Santa Clara County, California
for appointment of the arbitrator. The arbitrator(s) shall have the authority
only to award equitable relief and compensatory damages and shall not have the
authority to award punitive damages or other non-compensatory damages. The
arbitrator shall have the right to award costs including expenses and attorneys’
fees incurred in connection with these dispute resolution procedures and the
fees, expenses and costs incurred by the arbitrator. The decision of the
arbitrator(s) shall be final and binding and may not be appealed. Any party may
apply to any court having jurisdiction to enforce the decision of the
arbitrator(s) and to obtain a judgment thereon. All arbitration proceedings held
pursuant to this Letter Agreement shall be held in Sunnyvale, California. The
discovery provision of the California Rules of Civil Procedure in effect at the
time of arbitration shall be deemed incorporated herein for the purpose of such
arbitration proceedings. Either Party, at its sole discretion, may consolidate
an arbitration conducted under this Letter Agreement with any other arbitration
to which it is a party provided that (i) the arbitration agreement governing the
other arbitration permits consolidation, (ii) the arbitrations to be
consolidated substantially involve common questions of law or fact, and (iii)
the arbitrations employ materially similar procedural rules and methods for
selecting arbitrator(s). This agreement to arbitrate waives any right to trial
by jury.

 

(c) Equitable Remedies. Each of the Parties agree that disputes relating to or
arising out of a breach of the covenants contained in this Letter Agreement
would likely require injunctive relief to maintain the status quo of the Parties
pending the appointment of an arbitrator pursuant to this Letter Agreement. The
Parties hereto also agree that it would be impossible or inadequate to measure
and calculate the damages from any breach of the covenants contained in this
Letter Agreement prior to resolution of any dispute pursuant to arbitration.
Accordingly, if either Party claims that the other Party has breached any
covenant of the Intellectual Property Agreement, that Party will have available,
in addition to any other right or remedy, the right to obtain an injunction from
a court of competent jurisdiction restraining such breach or threatened breach
and/or to specific performance of any such provision of this Letter Agreement
pending resolution of the dispute through arbitration. The Parties further agree
that no bond or other security shall be required in obtaining such equitable
relief and hereby consents to the issuance of such injunction and to the
ordering of specific performance. However, upon appointment of an arbitrator,
the arbitrator shall review any interim, injunctive relief granted by a court of
competent jurisdiction and shall have the discretion, jurisdiction, and
authority to continue, expand, or dissolve such relief pending completion of the
arbitration of such dispute or controversy. The Parties agree that any orders
issued by the arbitrator may be enforced by any court of competent jurisdiction
if necessary to ensure compliance by the Parties.

 



5

 

 

13. Code Section 409. This Letter Agreement is intended to comply with Section
409A of the Internal Revenue Code, as amended from time to time, and its
implementing regulations and guidance (“Section 409A”). Executive hereby agrees
that the Company may, without further consent from Executive, make the minimum
changes to this Letter Agreement as may be necessary or appropriate to avoid the
imposition of additional taxes or penalties to Executive pursuant to Section
409A. The Company cannot guarantee that the payments and benefits that may be
paid or provided pursuant to this Letter Agreement will satisfy all applicable
provisions of Section 409A.   If and to the extent required to comply with
Section 409A, any payment or benefit required to be paid under this Agreement on
account of termination of Executive’s employment or service (or any other
similar term) shall be made only in connection with a “separation from service”
with respect to Executive within the meaning of Section 409A. Notwithstanding
anything in this Letter Agreement to the contrary or otherwise, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to this
Section does not constitute a “deferral of compensation” within the meaning of
Section 409A: (i) the amount of expenses eligible for reimbursement or in-kind
benefits provided to Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
Executive in any other calendar year; (ii) the reimbursements for expenses for
which Executive is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred; and (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.
Notwithstanding the foregoing, in the event that the Executive is a “specified
employee” (as described in Section 409A), and any payment or benefit payable
pursuant to this Agreement constitutes deferred compensation under Section 409A,
then no such payment or benefit shall be made before the date that is six months
after the Executive’s “separation from service” (as described in Section 409A)
(or, if earlier, the date of the Executive’s death). Any payment or benefit
delayed by reason of the prior sentence shall be paid out or provided in a
single lump sum at the end of such required delay period in order to catch up to
the original payment schedule.

 

This Letter Agreement shall be deemed effective when signed below by the
Executive.

 

  Sincerely yours,       ONDAS HOLDINGS INC.         By: /s/ Eric A. Brock      
  Name:   Eric A. Brock         Title:   Chief Executive Officer

  

I have read and accept this Letter Agreement:         /s/ Stewart Kantor  
Stewart Kantor         Dated: June 3, 2020  

 



6

 

 

EXHIBIT A

 

ONDAS HOLDINGS INC.

 

Waiver and Release of Claims

 

I understand that this Release Agreement (“Release”), constitutes the complete,
final, and exclusive embodiment of the entire agreement between Ondas Holdings
Inc. (the “Company”) and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company that is not expressly
stated herein.

 

In consideration of benefits I will receive by virtue of my employment with the
Company, I hereby release, acquit and forever discharge, to the full extent
permitted by law, the Company, its parents and subsidiaries, and their officers,
directors, agents, employees, shareholders, attorneys, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with, or service as a director of, the Company), arising
out of or in any way related to agreements, events, acts or conduct at any time
prior to and including the date I execute this Release, including, but not
limited to: all such claims and demands directly or indirectly arising out of or
in any way connected with my employment with the Company or the termination of
my employment, including but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other equity or ownership interests in the Company, vacation pay, fringe
benefits, expense reimbursements, severance pay, or any other form of
compensation; and claims pursuant to any federal, state or local law or cause of
action.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Letter Agreement for the waiver and release in the preceding
paragraph hereof is in addition to anything of value to which I was already
entitled. I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (A) my waiver and release do not apply to any rights
or claims that may arise after the date I execute this Release; (B) I have the
right to consult with an attorney prior to executing this Release; (C) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
my execution of this Release to revoke the Release; and (E) this Release shall
not be effective until the date upon which the revocation period has expired,
which shall be the eighth (8th) day after I execute this Release (provided that
I have returned it to the Company by such date).

 

I acknowledge that in certain States the laws provide language similar to the
following: “A general release does not extend to claims which the creditor or
releasing party does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his settlement with the debtor or released party.” I hereby expressly
waive and relinquish all rights and benefits under that section and any law of
any jurisdiction of similar effect with respect to my release of any claims I
may have against the Company, its affiliates, and the entities and persons
specified above.

 

I will not in any way publicly disparage, call into disrepute, defame, slander
or otherwise criticize the Company or its subsidiaries, affiliates, successors,
assigns, officers, directors, employees, shareholders, agents, attorneys or
representatives, or any of their products or services, in any manner that would
damage the business or reputation of the Company, their products or services or
their subsidiaries, affiliates, successors, assigns, officers, directors,
employees, shareholders, agents, attorneys or representatives. I understand that
nothing in this paragraph is intended to limit my ability to file a complaint or
disclose any facts relating to a complaint or charge with the Equal Employment
Opportunity Commission (“EEOC”), the U.S. Securities and Exchange Commission
(“SEC”), or any other federal, state, or local government agency or commission,
nor does anything in this paragraph prevent me from disclosing factual
information regarding any allegations made against the Company in any civil
action or administrative action for sexual harassment, sexual assault, workplace
harassment or discrimination based upon sex, or retaliation against a person for
reporting sexual harassment, sexual assault, or workplace harassment or
discrimination based upon sex.

 

Employee:         Date:                    

 



7

 

 

EXHIBIT B

 

ONDAS HOLDINGS INC.

 

Employment, Non-Competition, Confidential Information and Intellectual Property
Assignment Agreement

 

As a condition of my employment with Ondas Holdings Inc., its subsidiaries,
affiliates, successors or assigns (together, the “Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by Company, I (the “Executive”) agree
to the following terms under this Employment, Non-Competition, Confidential
Information and Intellectual Property Assignment Agreement (the “IP Agreement”):

 

1. Employment.

 

(a) I understand and acknowledge that my employment with the Company is for an
unspecified duration and constitutes “at-will” employment. I acknowledge that
this employment relationship may be terminated at any time, with or without good
cause or for any or no cause, at the option either of the Company or myself,
with or without notice.

 

(b) I agree that, during the term of my employment with the Company, I will not
engage in any other employment, occupation, consulting or other business
activity related to the business in which the Company is now involved or becomes
involved during the term of my employment.

 

“Competitive Business” means any business that supplies products or services
competitive with those then supplied by the Company or which the Company was
contemplating supplying when the Executive was employed by the Company.

 

“Employment Period” means the period during which the Executive is employed by
the Company.

 

“Termination Date” means the date that the Executive’s employment with the
Company is terminated, for any reason, in accordance with the Letter Agreement.

 

2. Non-Competition.

 

I acknowledge that employment by the Company will give me access to the
Confidential Information, and that my knowledge of the Confidential Information
will enable me to put the Company at a significant competitive disadvantage if I
am employed or engaged by or become involved in a Competitive Business.
Accordingly, during the Employment Period and for one year after the Termination
Date I will not, directly or indirectly, individually or in partnership or in
conjunction with any other Person:

 

(i) be engaged in any manner whatsoever, including, without limitation, either
individually or in partnership, jointly or in conjunction with any other person,
or as an employee, consultant, adviser, principal, agent, member, or proprietor
in any Competitive Business;

 

(ii) be engaged in any manner whatsoever, including, without limitation, either
individually or in partnership, jointly or in conjunction with any other person,
or as an employee, consultant, adviser, principal, agent, member or proprietor
in any Competitive Business in a capacity in which the loyal and complete
fulfilment of my duties to that Competitive Business would (i) inherently
require that I use, copy or transfer Confidential Information, or (ii) make
beneficial any use, copy or transfer the Confidential Information; or

 



8

 

 

(iii) advise, invest in, lend money to, guarantee the debts or obligations of,
or otherwise have any other financial or other interest (including an interest
by way of royalty or other compensation arrangements) in or in respect of any
person which carries on a Competitive Business.

 

The restriction in this Section 2 will not prohibit me from holding not more
than 5% of the issued shares of a public company listed on any recognized stock
exchange or traded on any bona fide “over the counter” market anywhere in the
world.

 

3. Confidential Information.

 

(a) Company Information. I agree at all times during the term of my employment
and thereafter to hold in strictest confidence, and not to use except for the
benefit of the Company or to disclose to any person, firm or corporation without
written authorization of the Board of Directors of the Company, any Confidential
Information of the Company. I understand that “Confidential Information” means
any Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
customer lists and customers (including, but not limited to, customers and
suppliers of the Company on whom I called or with whom I became acquainted
during the term of my employment with the Company), markets, works of original
authorship, photographs, negatives, digital images, software, computer programs,
know-how, ideas, developments, inventions (whether or not patentable),
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, forecasts, strategies, marketing, finances or other
business information disclosed to me by the Company either directly or
indirectly in writing, orally or by drawings or observation or inspection of
parts or equipment. Notwithstanding the foregoing, I further understand that
Confidential Information will not include any information which (i) was publicly
known and made generally available in the public domain prior to the time of
disclosure by the disclosing party; (ii) becomes publicly known and made
generally available after disclosure by the Company to me through no action or
inaction on my part; (iii) is already in my possession at the time of disclosure
as shown by my files and records prior to the time of disclosure; (iv) is
obtained by me from a third party without a breach of such third party’s
obligations of confidentiality; (v) is independently developed by me without use
of or reference to the Company’s Confidential Information, as shown by my
documents and other competent evidence in my possession; or (vi) is required by
law to be disclosed by me, provided that I will give the Company written notice
of such requirement prior to disclosing so that the Company may seek a
protective order or other appropriate relief.

 

(b) Other Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.

 

(c) Third Party Information. I recognize that the Company has received and, in
the future, will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.



 



9

 

 

(d) Required Disclosures. In the event that I reasonably believe that I am
required to disclose Confidential Information by applicable law, regulation, or
court order, I will disclose Confidential Information only to the extent
necessary to comply with such applicable law, regulation, or court order, and
only after (i) using reasonable efforts, at the Company’s expense, to limit the
disclosure by means of a protective order or a request for confidential
treatment and (ii) providing the Company at least fifteen (15) business days to
review, if permitted, the disclosure before it is made and to interpose its own
objection(s) to the disclosure.

 

(e) Notice of Immunity Under the Defend Trade Secrets Act of 2016.
Notwithstanding any other provision of this Agreement, I understand and
acknowledge that I will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made (i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document that is filed under seal in a lawsuit or other proceeding.

 

I further acknowledge that, if I file a lawsuit for retaliation by the Company
for reporting a suspected violation of law, I may disclose the
Company trade secrets to my attorney and use the trade secret information in the
court proceeding so long as I (i) file any document containing
the trade secret under seal; and (ii) do not disclose the trade secret, except
pursuant to court order.

 

4. Intellectual Property.

 

(a) Assignment of Intellectual Property. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title, and interest in and to any original works of authorship,
inventions, concepts, improvements or trade secrets, whether or not patentable
or registrable under copyright or similar laws, which I may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during my employment with the Company (collectively
referred to as “Intellectual Property”) and which (i) are developed using the
equipment, supplies, facilities or Confidential Information of the Company,
(ii) result from or are suggested by work performed by me for the Company, or
(iii) relate to the business, or to the actual or demonstrably anticipated
research or development of the Company. The Intellectual Property will be the
sole and exclusive property of the Company. I further acknowledge that all
original works of authorship which are made by me (solely or jointly with
others) within the scope of and during the period of my employment with the
Company and which are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act. To the extent any
Intellectual Property is not deemed to be work for hire, then I will and hereby
do assign all my right, title and interest in such Intellectual Property to the
Company, except as provided in Section 3(e).

 

(b) Exception to Assignments. I understand that the provisions of this IP
Agreement requiring assignment of Intellectual Property to the Company are
limited to Section 2870 of the California Labor Code, which is attached hereto
as Appendix A, and do not apply to any intellectual property that (i) I develop
entirely on my own time; and (ii) I develop without using Company equipment,
supplies, facilities, or trade secret information; and (iii) do not result from
any work performed by me for the Company; and (iv) do not relate at the time of
conception or reduction to practice to the Company’s current or anticipated
business, or to its actual or demonstrably anticipated research or development.
Any such intellectual property will be owned entirely by me, even if developed
by me during the time of my employment with the Company. I will advise the
Company promptly in writing of any intellectual property that I believe meet the
criteria for exclusion set forth herein and are not otherwise disclosed pursuant
to Section 3(a) above.

 



10

 

 

(c) Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Intellectual Property and any copyrights, patents or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Intellectual Property, and any
copyrights, patents or other intellectual property rights relating thereto. I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of this IP Agreement. If the Company is unable because of my mental
or physical incapacity or for any other reason to secure my assistance in
perfecting the rights transferred in this IP Agreement, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters, patents or
copyright registrations thereon with the same legal force and effect as if
executed by me. The designation and appointment of the Company and its duly
authorized officers and agents as my agent and attorney in fact shall be deemed
to be coupled with an interest and therefore irrevocable.

 

(d) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Intellectual Property made by me (solely or jointly with
others) during my employment with the Company. The records will be in the form
of notes, sketches, drawings, and works of original authorship, photographs,
negatives, digital images or any other format that may be specified by the
Company. The records will be available to and remain the sole property of the
Company at all times.

 

(e) Intellectual Property Retained and Licensed. I provide below a list of all
original works of authorship, inventions, developments, improvements, and trade
secrets which were made by me prior to my employment with the Company
(collectively referred to as “Prior Intellectual Property”), which belong to me,
which relate to the Company’s proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if no such
list is attached, I represent that there is no such Prior Intellectual Property.
If in the course of my employment with the Company, I incorporate into Company
property any Prior Intellectual Property owned by me or in which I have an
interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use and sell such Prior Intellectual Property as part of or in
connection with such Company property.

 

  Prior Intellectual Property:           Identifying Number   Title Date or
Brief Description        

 

(f) Return of Company Documents. I agree that, at the time of leaving the
employment of the Company, I will deliver to the Company (and will not keep in
my possession, recreate or deliver to anyone else) any and all works of original
authorship, photographs, negatives, digital images, devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items developed by me pursuant to my
employment with the Company or otherwise belonging to the Company, its
successors or assigns. In the event of the termination of my employment with the
Company, I agree to sign and deliver the “Termination Certificate” attached
hereto as Appendix B.

 



11

 

 

5. Notification of New Employer. In the event that I leave the employment of the
Company, I hereby grant consent to notification by the Company to my new
employer or consulting client about my rights and obligations under this IP
Agreement.

 

6. No Solicitation of Employees. In consideration of my employment with the
Company and other valuable consideration, receipt of which is hereby
acknowledged, I agree that during the period of my employment with the Company
as an Executive, officer and/or director and for a period of twelve (12) months
thereafter I shall not directly or indirectly solicit the employment of any
person who shall then be employed by the Company (as an employee or consultant)
or who shall have been employed by the Company (as an employee or consultant)
within the prior twelve (12) month period, on behalf of myself or any other
person, firm, corporation, association or other entity.

 

7. No Solicitation of Clients and Suppliers. I acknowledge the importance to the
business carried on by the Company and the client and supplier relationships
developed by it and the unique opportunity that my employment and my access to
the Confidential Information offers to interfere with these relationships.
Accordingly, I will not during my employment with the Company and for a period
of one (1) year thereafter directly or indirectly contact or solicit or accept
unsolicited business from any person who I know to be a prospective, current or
former client or supplier of the Company for the purpose of selling to the
client or buying from the supplier any products or services that are the same as
or substantially similar to, or in any way competitive with, the products or
services sold or purchased by the Company during my employment with the Company
or at the end thereof, as the case may be.

 

8. Representations. I represent that my performance of all the terms of this IP
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my employment with
the Company. I have not entered into, and I agree I will not enter into, any
oral or written agreement in conflict herewith. I agree to execute any proper
oath or verify any proper document required to carry out the terms of this IP
Agreement. I have had the opportunity to consult counsel of my choosing in
connection with this IP Agreement, which was presented to me upon the receipt of
a formal offer of employment and no less than ten (10) days before the
commencement of my employment.

 

9. Arbitration and Equitable Relief.

 

(a) Arbitration. If any dispute between the parties (each a “Party” and
collectively “Parties”) arising under this IP Agreement cannot reasonably be
resolved by the Parties through mutual negotiation, the Parties hereto agree
that the claim or dispute including the arbitrability of the IP Agreement will
be submitted to and decided by binding arbitration under the Commercial Rules of
the American Arbitration Association, except to the extent that the Commercial
Rules conflict with this provision, in which event, this IP Agreement shall
control. This arbitration provision shall not limit the right of either Party
prior to or during any such dispute to seek, use, and employ ancillary, or
preliminary rights and/or remedies, judicial or otherwise, for the purpose of
maintaining the status quo until such time as the arbitration award is rendered
or the dispute is otherwise resolved. Within ten (10) calendar days of service
of a Demand for Arbitration, the Parties shall agree upon a sole arbitrator, or
if a sole arbitrator cannot be agreed upon within ten (10) calendar days, then
either Party may apply to any judge in any court of competent jurisdiction in
city of Santa Clara County, State of California for appointment of the
arbitrator. The arbitrator(s) shall have the authority only to award equitable
relief and compensatory damages and shall not have the authority to award
punitive damages or other non-compensatory damages. The arbitrator shall have
the right to award costs including expenses and attorneys’ fee incurred in
connection with these dispute resolution procedures and the fees, expenses and
costs incurred by the arbitrator. The decision of the arbitrator(s) shall be
final and binding and may not be appealed. Any Party may apply to any court
having jurisdiction to enforce the decision of the arbitrator(s) and to obtain a
judgment thereon. All arbitration proceedings held pursuant to this IP Agreement
shall be held in city of Sunnyvale, California. The discovery provision of the
California Code of Civil Procedure in effect at the time of arbitration shall be
deemed incorporated herein for the purpose of such arbitration proceedings.
Either Party, at its sole discretion, may consolidate an arbitration conducted
under this Agreement with any other arbitration to which it is a Party provided
that (i) the arbitration agreement governing the other arbitration permits
consolidation, (ii) the arbitrations to be consolidated substantially involve
common questions of law or fact, and (iii) the arbitrations employ materially
similar procedural rules and methods for selecting arbitrator(s). This IP
Agreement to arbitrate waives any right to trial by jury.

 



12

 

 

(b) Equitable Remedies. Each of the Company and I agree that disputes relating
to or arising out of a breach of the covenants contained in this IP Agreement
would likely require injunctive relief to maintain the status quo of the Parties
pending the appointment of an arbitrator pursuant to this IP Agreement. The
Parties hereto also agree that it would be impossible or inadequate to measure
and calculate the damages from any breach of the covenants contained in this IP
Agreement prior to resolution of any dispute pursuant to arbitration.
Accordingly, if either Party claims that the other Party has breached any
covenant of this IP Agreement, that Party will have available, in addition to
any other right or remedy, the right to obtain an injunction from a court of
competent jurisdiction restraining such breach or threatened breach and/or to
specific performance of any such provision of this IP Agreement pending
resolution of the dispute through arbitration. The Parties further agree that no
bond or other security shall be required in obtaining such equitable relief and
hereby consents to the issuance of such injunction and to the ordering of
specific performance. However, upon appointment of an arbitrator, the arbitrator
shall review any interim, injunctive relief granted by a court of competent
jurisdiction and shall have the discretion, jurisdiction, and authority to
continue, expand, or dissolve such relief pending completion of the arbitration
of such dispute or controversy. The Parties agree that any orders issued by the
arbitrator may be enforced by any court of competent jurisdiction if necessary
to ensure compliance by the Parties.

 

10. General Provisions.

 

(a) Governing Law; Consent to Personal Jurisdiction. This Intellectual Property
Agreement will be governed by the laws of the State of Nevada as they apply to
contracts entered into and wholly to be performed within such state. Subject to
Section 9(a) I hereby expressly consent to the nonexclusive personal
jurisdiction and venue of the state and federal courts in Santa Clara County,
California for any lawsuit filed there by either party arising from or relating
to this IP Agreement.

 

(b) Entire Agreement. This IP Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this IP Agreement, nor any waiver of any rights under this IP Agreement, will be
effective unless in writing signed by the Party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this IP Agreement.

 

(c) Severability. If one or more of the provisions in this IP Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

 

11. Successors and Assigns. This IP Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 



13

 

 

IN WITNESS WHEREOF, the undersigned has executed this Employment, Confidential
Information and Intellectual Property Assignment Agreement as of May 19, 2020.

 

  By: /s/ Stewart Kantor         Name: Stewart Kantor       Address:            
 

 

WITNESS           By: /s/ Eric A. Brock         Name: Eric A. Brock        
Address: 165 Gibraltar Ct.           Sunnyvale, CA  94089  

 



14

 

 

APPENDIX A

 

California Labor Code Section 2870. Application of provision that employee shall
assign or offer to assign rights in invention to employer.

 

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

 

(2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



 



15

 

 

APPENDIX B

 

ONDAS HOLDINGS INC.

 

Termination Certificate

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Ondas Holdings Inc., its subsidiaries, affiliates, successors
or assigns (together, the “Company”).

 

I further certify that I have complied with all the terms of the Company’s
Employment, Non-Competition, Confidential Information and Intellectual Property
Assignment Agreement signed by me (the “IP”), including the reporting of any
Intellectual Property (as defined therein), conceived or made by me (solely or
jointly with others) covered by the IP Agreement.

 

I further agree that, in compliance with the IP Agreement, I have returned or
expunged all Confidential Information and will preserve as confidential all
trade secrets, confidential knowledge, data or other proprietary information
relating to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

 

Date:             (Signature)

 

 

16



 

 